Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 1 of 22
JUDGE TORRES

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK

 

 

Stacy Makhnevich, § .
Plaintiff § LY NY )
1 9 CV G U 6 fd
§ Index NO.
VS. §
Jury Trial 3 <
$ Demanded oe cn :
MTGLQ Investors, L.P, cd HF
oe r2 AD
Selene Finance, L.P, s a = 2
Defendant(s) § a
ORIGINAL COMPLAINT
NATURE OF ACTION
lL. This is an action for damages brought by an individual plaintiff for

Defendant’s violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,
et seq. (hereinafter “FDCPA”), which prohibit debt collectors from engaging in
abusive, deceptive, and unfair practices, New York, General Business Law $349, et
seg. ("NYGBL §349").

2. Plaintiff seeks to recover monetary damages for Defendant’s
violations and to have an Order or injunction issued by this Court preventing

Defendants from continuing its violative behaviors.

 
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 2 of 22

JURISDICTION AND VENUE

3. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 US.C. §

1331, and 28 USC. § 1337.

4. Venue is proper before this Court pursuant to 28 U.S.C. §1391(b)

5. This Court has supplemental jurisdiction for the state law claims pursuant
to 28 US.C § 1367. Declaratory relief is available pursuant to 28 U.S.C. 2201

and 2202.

PARTIES

6. Plaintiff Stacy Makhnevich (heremafter "Ms. Makhnevich") is a consumer
who allegedly owes the debt and who has been the object of efforts to collect a

consumer debt as defined in the FOCPA § 1692a(3),

7. Defendant, MTGLQ Investors LP, is registered with NYS
Department of State, DOS ID#: 4145060, at 111 Eighth Avenue, New York,

NY 10011 (c/o CT Corporation System). MTGLO Investors LP
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 3 of 22

is a purchaser of the default mortgage and a debt collector as defined under

FDCPA 1692a (6).

Defendant, MTGLQ Investors LP, is a significant subsidiary of Goldman
Sachs that buys thousands of delinquent and defective mortgages. MTGLO

Investors LP filed over 1208 collections/foreclosure cases in New York Courts.

8. Defendant Selene Finance LP is engaged in business of collecting
debts in New York, registered with NYS Department of State, DOS ID:
3831973, at 111 Eighth Ave, New York, NY 10011 (c/o CT Corporation
System). Selene Finance LP is a mortgage servicer of the default mortgage

and a debt collector as defined in FDCPA 1692a.

FACTUAL ALLEGATIONS

9. | FDCPA prohibits a “debt collector” from using “any false, deceptive, or
misleading representation or means in connection with the collection of any debt”

15 USC 1692e, or “unfair or unconscionable means to collect or attempt to collect

any debt” Jd 1692f
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 4 of 22

10. Plaintiff acquired a debt through mortgage of her one bedroom apartment in
2008 through Chase Bank. Through series of improper assignments that clouded
the title and marketability of the apartment, MTGLQ Investors LP purchased a
defaulted loan and attempted to collect the debt by filing or causing to be filed of
two fraudulent affidavits: a false affidavit of service and a false affidavit of due
diligence at Kings County Supreme Court in an effort to elicit a default judgment
including a submission of an affidavit by Korey A Rudd of Selene Finance LP
being “fully familiar with Selene’s dealing with the defendant in this action , and
the relevant facts, circumstances, events, documentation.......” dated March 21,
2018..

11. Plamtiff, Stacy Makhnevich, was never served with the summons and the
complaint that was filed at Kings County Supreme Court by MTGLQ Investors
(c/o Selene Finance LP). Plamtiff learned about purported foreclosure lawsuit
initiated by MITGLQ Investors on January 6, 2018 from third party attorneys who

made no claims that they were associated with MTGLQ Investors LP. (exhibit A)..

Furthermore, through fraudulent, self concealing and misleading conduct,
defendants managed to provide the court with the Affidavit of Due Diligence that
states: “.. I spoke with Stacy Makhnevich and she stated that there are no

does” (exhibit B)
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 5 of 22

The same process server executed an affidavit of service stating that “.. deponent
served the summons....upon personal service on Stacy Makhnevich and described

the individual as Female Over the age of 65” (exhibit C).

Plaintiff is 38 years old and does not fit the description specified in the affidavit of

service of a woman over the age of 65. (exhibit C).

Upon discovery of the sewer service , defendants were put on notice of their
actions. Defendants failed to provide any remedies or resolutions. Defendants

failed to remove plaintiff from wrongful default.

Moreover, defendants, if in fact have any standing as a mortgage
holder/assignee/successor, have all identifying information for the defendant in
relationship to her personal identifiable information including social security

number, date of birth etc..

12. Furthermore, plaintiff put defendants on notice that she was willing to
further testify in court upon personal appearance that can not be mistakenly
assumed by any reasonable person to belong to a 65 year old woman- in fact, the

affidavit of service lists a description of “over the age of 65”- while the defendant

is 38 vears old.
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 6 of 22

13. Upon information and belief, Defendants, MIGLP Investors LP is
significant subsidiary of Goldman Sachs that buys thousands of delinquent and
defective mortgages.

j4. Defendant’s actions constitute conduct highly offensive to a reasonable
person, and as a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiff for Plaintiff's actual damages, statutory damages, and costs.

COUNT I—FDCPA as against all defendants.

15. Plaintiff repeats and re-alleges each and every allegation contained
above including filing or causing to be filed of two false affidavits, false
affidavit of service, sewer service to elicit default judgment in violation of
15 USC 1692e and 1692f.

16. Plaintiff re-alleges that the age and physical description included in
the affidavit of service does not match her age and her own physical
description ; no reasonable person would mistakenly assume that a 38 year
old woman would look “over the age of 65” (exhibit C-Affidavit of Service),
therefore defendants filed or cause to file a false affidavit of service with the

court in violation of the FDCPA.
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 7 of 22

Defendant’s aforementioned conduct violated the FDCPA. WHEREFORE,

Plaintiff prays for relief and judgment, as follows:

a) Adjudging that Defendant violated the FDCPA:

b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C.

c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §1692k;

d) Awarding Plaintiff all costs incurred in this action;

e) Awarding Plaintiff any pre-judgment and post-judgment interest as
may be allowed under the law;

f} Awarding such other and further relief as the Court may deem just and
proper.

g) Declaratory judgment and an order enjoining Defendants from

engaging in similar misleading conduct with other similarly situated.

COUNT T—VIOLATION OF NEW YORK GENERAL BUSINESS

LAW (&349) (Unfair and Deceptive Acts) as against all defendants.

17. Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.
Case 1:19-cv-00072-AT-SN_ Document1 Filed 01/03/19 Page 8 of 22
18. Defendants violated NY Gen Bus Law 349 et seq by using deceptive

acts and practices in the conduct of their business.
19. Defendants are, and at all times, engaged in activities that affect

consumers at large and have a broad impact on the New York consuming public.

20. Upon information and belief, Defendants, MT'GLP Investors LP is
significant subsidiary of Goldman Sachs that buys thousands of delinquent and
defective mortgages. By entering into settlements with state and federal
governments over the sale of toxic mortgage backed securities to investors while
subsequently shorting the very same securities they were selling. Goldman would
agree to provide $1.8 billion in debt relief to delinquent borrowers. However, since
Goldman (and likely no other identifiable party) doesn’t own the debt, Goldman
cuts its losses by repackaging the toxic debt, assigning it an AAA rating and selling
it to unsuspecting investors and pension. funds for a fee, thus off-loading any
lability.

Goldman has once again successfully masterminded a new strategy to satisfy the
$1.8 billion settlement without having to fund a dollar of that outstanding
obligation, and while also profiting on this RICO scheme. Goldman’s plan includes
buying up billions of dollars of non-performing and defective loans at massive
discounts. Goldman purchased 4.5 billion dollars in non-performing loans from

Fannie Mae..
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 9 of 22
Goldman then contacts the homeowners and negotiates loan modifications by

incentivizing the homeowner to participate by reducing their principle balance.
Most desperate and unsuspecting homeowners have no idea that Goldman is acting
as a debt collector and there is no underlying party that owns the debt or has a right
to modify the mortgage contract in the first place. Once the modification is signed,
in theory, a “new” loan is issued that rectifies all past endorsement, assignment and
trust issues, while whitewashing all prior fraud.

The homeowner is now making payments on a new loan that is less than
Goldman’s initial discount on the original purchase. Goldman than credits the
principle forgiveness against its $1.8 billion dollar mortgage relief obligation while
making money! Goldman is able to skirt the punishment and the fine costs them
nothing because the debt was acquired at an even larger discount.

Finally, the true ingenuity of this plan emerges. Once the loan is modified and
performing, the loans can be repackaged and resold as Triple-A paper once again
to unsuspecting buyers.

The Wall Street Journal reports that the debt scavengers at Goldman Sachs are the
largest buyer of Fannie Mae’s non-performing loans, having purchased $5.7 billion
worth of unpaid loans over the past several months. Goldman Sachs should have
been barred from ever participating in mortgage backed securities transactions
after its last criminal enterprise.

Over the past year-and-a-half, Goldman Sachs has become the largest buyer of

severely delinquent home loans from Fannie Mae. In fact, Goldman has acquired
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 10 of 22
nearly two-thirds of $9.6 billion in loans the agency has auctioned off, representing

unpaid loan balances in excess of $5.7 billion, according to the Wall Street
Journal’s review of government records.

In all, Goldman has spent roughly $4.5 billion on some 26,000 Fannie-owned
loans, according to government records. It has also been buying mortgages, from
private sellers and Freddie Mac. Apparently while everyone is unloading zombie
mortgage loans, Goldman Sachs is buying as much toxic sludge that is available.
According to the government-sponsored enterprise, the portfolio was split into four

pools of loans and auctioned off.

The winning bidder of the smallest of the four pools is Igloo Series [I Trust
(Balbec Capital). That pool contained 1,465 loans that carry an aggregate unpaid
principal balance of $246,748,844.The pool has an average loan size of $168,429;
a weighted average note rate of 4.51%; a weighted average delinquency of 29
months; and a weighted average broker’s price opinion loan-to-value ratio of
78.75%. The remaining $1.43 billion in unpaid principal balance went to MTGLOQ

Investors, a “significant subsidiary” of Goldman Sachs.

MTGLQ Investors 1s now a fixture among the NPL sales from both Fannie Mae

and Freddie Mac.
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 11 of 22

Last year, MTGLQ Investors bought billion-dollar pools of NPLs from Fannie and

Freddie in several different sales.

In this latest sale, MTGLQ Investors bought the remaining three pools of NPLs.
The first pool contained 3,062 loans that carry an aggregate unpaid principal
balance of $496,205,215.

By renegotiating and repackaging worthless mortgage loans, high-risk loans get
polished into grade-A paper. At Fannie Mae’s latest auction, its largest to date,
Goldman bought about 8,000 loans with unpaid balances of $1.4 billion and has
paid between 50 and 90 cents on the dollar for the loans, according to Fannie Mae,
however, some (if not all) of these loans are likely not worth a dime until

fraudulently modified.

21. Upon information and belief, at all relevant times, Defendants
misleading and deceptive conduct and acts that caused injury and damages to

Plaintiff.

22. Defendants viclations include but not limited:
a) Falsely representing to court and plaintiff that she was properlv served

with the summons and the complaint
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 12 of 22
b) Seeking a default judgment in the state lawsuit against Ms Makhnevich

after filing or causing to be filed of a false affidavit of service

c) Unlawfully enforcing default when confronted with undisputable
evidence confirming falseness of their filed affidavits

d) Engaging in further oppressive litigation conduct

e) Filling or causing to be filled a false affidavit of service and a false

affidavit of due diligence.

23. Asaresult of direct and proximal result of these violations of section
349 of the General Business Law, Stacy Makhnevich has suffered
compensable harm and 1s entitled to recover actual and treble damages and

costs. WHEREFORE, Plaintiff prays for relief and judgment, as follows:

a. Adjudging that Defendant violated General Business Law,

b. Awarding Plaintiff statutory damages, pursuant to 15 U.S.C.

c. Awarding Plaintiff actual damages, pursuant to General
Business Law &349,

d. Awarding Plaintiff all costs incurred in this action;

e. Awarding Plaintiff any pre-judgment and post-judgment

interest as may be allowed under the law;
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 13 of 22
f. Declaratory judgment and an order enjoining Defendants from

engaging in similar misleading conduct with other similarly
situated.
g. Awarding such other and further relief as the Court may deem

just and proper.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

1. In the first cause of action: declaratory judgment in an apparent violation of
FDCPA, actual damages, statutory damages, and all costs pursuant to 15 U.S.C. §
1692 k

2. On second cause of action: in an amount to be determined at trial, together with
costs and other damages. Declaratory judgment and an order enjoining Defendants

from engaging in similar misleading conduct with other similarly situated.

TRIAL BY JURY
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 14 of 22

Plaintiff is entitled to and hereby demands a trial by jury.

Coe) submitted To: UNITED STATES COURT OF OF NY
225 Cadman Plaza, Brooklyn, NY
Neer

 

Stacy Makhnevich

Pro se Date: 12/05/2018
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 15 of 22

 

 
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 16 of 22

tye hygiene wo WEP OMERE wosdas

  
 

 

Our research indicates that a foreclosure lien has been filed against your property located at _
2900 Ocean Ave #4M, Brooklyn, NY 11235
It is recorded at the Supreme Court and it mean that the bank has started a foreclosure action to sell your property at
public action. As you know, this is a serious matter! And it is important for you to address.
You will work with professionals who know exactly what to do!

As experts dealing with foreclosure, mortgage default, bankruptcies, tax lien and financial matters, we would like offer
you our immediate assistance.

Our foreclosure department handles foreclosure cases on a daily basis; we have successfully helped many homes owners,
like you, stop the process! Our experience has helped us develop number of solutions that are designed to solve your
problem in every aspect! We are sure that you will find the information and service we are about to give you

very, financially rewarding.

IT’S SIMPLE: if you are sure that you can maintain your monthly payment, we can either set you up with a payment
plan between you and your lender or help you refinance so you can pay off your debt!
* In both cases we will stop the foreclosure so you can keep your house.

Or, if you decide to sell, we will show you a very comfortable way will guarantee you the following
* You will spend no money & you will get IMMEDIATE PROTECTION against the foreclosure.
* Your mortgage amount will be paid in full, including: any unpaid taxes, violations, liens, etc.

* Complete ensuring of all judgment(s) against your property

* You will save your credit from ruin!
* You will avoid bankruptcy! And we will help you re-establish your credit.
* Wewill buy enough time! So you can plan for your next move.
* You will pay no realty estate commission, no closing cost, and no lawyer fee
* We will save you the trouble of putting your house on the market
* You will save the equity. You have accumulated on the property!
* Atclosing you will be released from any obligation conceming the property

“We will help you relocate, and we will cover all expenses****
And most important: you will save some money by the end of the process, regardless of the amount that you
owe the bank and the condition of the house.
This is a great opportunity for those who brought their homes in the last couple of years.

ON TOP OF THAT YOU DON’T HAVE TO PAY US A THING

You don’t need to worry about fee of any kind! Our service to you is FREE of charge
My company will be compensated by your creditor for clearing the debt.
Don’t delay and give us a call! TELL US WHAT YOU WANT TO DO WE WILL DO THE REST!
Let our team of highly, trained professional take care of everything for you quickly & easily!
Together: we can solve this matter in 15 toe 60 days

Yours Truly,
Raphy Amar
Foreclosure Consultant
Tel: 516-946-1327

*Payment arrangement is the only service that requires a small fee
“Tf you chose to use our services, Perfect Development Inc. will arrange and pay for the move
¥ P 8 pay
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 17 of 22

MAKHNEVICH STACY /or current resident
2900 Ocean Ave 4M
Brooklyn NY 11235
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 18 of 22

LANIN LAWec

 

   

 
 

 

 

 

 

§05 8TH AVENUE, 1473 FLR ¥
NEW YO. NY 10018 AAO wt
“ Avvo. SDS RY RECOGNITION
SCOTT L. LANIN, ATTORNEY RING woressoen conuer :
(212) 764-7250 EXT. 201 ~guperis” and Seott Lanin's
'"CHenta’ Cholme™
SCOTT@LANINLAW.COM NY FORECLOSURE LAW
fix your mortgage problems

 

Dear Homeowner:

Iam a foreclosure defense attorney. Your mortgage lender has started a foreclosure action by filing a
lis pendens, Some mistakenly call this “pre-foreclosure.” The good news is that it takes a long time but don’t
delay because you will forfeit your rights. You must take action now. Your property is at stake. Your lender
has a lawyer. So should you. | may be able to help. Call me for a FREE phone consult to evaluate your case.
Review your options with no risk and no obligation. An office consult may be needed for complex issues.

Who am I? I grew up in New York and graduated from NYU’s Stem School of Business and St.
John’s University Law Schoo! with honors, on the Law Review. For 27 years. I have helped New Yorkers
save their homes with litigation, loan modification, forbearance agreements, and bankruptcy. Years ago, 1
represented banks, bankruptcy trustees, court receivers, and I was a receiver, so I am uniquely qualified to help
residential and commercial property owners. I publish www.nyforeclosurelaw.com - the longest running NY
blog dedicated to foreclosure defense. | teach other attorneys how to litigate in a continuing legal education
course. I have been retained by Access MCLE to teach a course on foreclosure law. I’m Avvo rated 10 of 10.
Lastly, as an experienced martial arts instructor, 1 know how to fight for real.

Call Scott!

Consider this. Are you receiving letters from investors whose primary goal 211-7 64-F250
is to flip your home? Are they scammers who lied to you? Is the out-of-state

"consultant" really an unregulated, unemployed mortgage broker with a fake job Ext. 201
title? Is he engaged in unauthorized practice of law? (A misdemeanor.) Didhetell
you that he is not allowed to appear in court? Did you speak to a lawyer who is just \ free phone concult -

a bankruptcy salesman? Did you speak to a bait and switch senior partner who tried |
to assign you to an inexperienced junior associate or a per diem lawyer? Did your : Forectosure oan
bank lie to you? Give you the runaround? Return your payments? Did you get Q modificat 1of help
declined for refinance because your property is underwater? Did a broker disclose”

how difficult short sales are and how much time you will waste? Do you know the .

foreclosure timeline and laws? The Supreme Court’s procedures? E-filing? How to answer a summons? That
you may only have 20 days unless you get an extension? How to analyze nearly 30 possible defenses or
counterclaims you might have? Whether:your lender has standing? Made mistakes? Committed fraud? How to
file an emergency order to show cause’to vacate a default and get a TRO? When to just file a notice of
appearance? How to apply for a loan modification for lower payments even if you were denied before? How to
negotiate a forbearance agreement? How mandatory toreclosure settlement conferences work? How to draft
affidavits with exhibits? Research and write a memorandum of law (a brief) to oppose a lender's summary
judgment motion? How to orally argue a motion? How to file an appeal? What the referee does? What to do
after a final judgment is entered? What happens if a sale date is set? What to do about strangers on your
property? How to handle tenants? How to turn this into a profitable experience by collecting rent for years
while the lender refuses to take your mortgage payments? About deeds in lieu? How to get a 5 year Chapter 13
bankruptcy plan? Or a Chapter 7 discharge and a fresh start, when filing bankruptcy does makes sense?

 

T help clients and other attorneys with all of these issues. I'd like to try to help you. Professional legal
advice from an experienced attorney can make all the difference at this critical time in your life. Clients tell
me | give them peace of mind. They say that they wish they had met me sooner, Read my bie and many
client testimonials, attorney endorsements, and success stories at wwwlaniniaw.com. My fees are
reasonable and flexible options are available. | am selective about the cases ] accept because J want to make
sure I can give my clients personal attention. Please call me. I will personally review your options. Thanks!

WWW. LANINLAW,. COM WWWONYPORECLOSURELAW.COM

ATTORNEY ADVERTISEMENT
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 19 of 22

 
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 20 of 22

 

 

N INDEX Pie J4522 0/2017
NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/12/2018
il I Hl l ACCEL AFFIDAVITOF DUE DILIGENCE
Ailomay. Druickmtan Law Grevp PLU, 242 Drexel] Ava, Westhusy AY, 11890, SHHBTEGHOO Index No: 523230/2017
Count SUPREME COURT OF THE STATE OF NEW YORK: COUNTY Of KINGS Date Filed: 42/01/2017

 

PlaintifPetiioner MYGLG INVESTORS, LP.
F DetencentRespondent: STACY MAXHNEVICH BY AL :

 

 

 

STATE OF NEW YORK : COUNTY OF NASSAU ss:

1, Jolin Hudak, being duly sworn aecording to law upon siy oath, deposes and SayS, tat deponent is not a party to this ecdion, is over 18 years
of age and reside in NEW YORK stale.

Fhereby declare under penalties of perjury thal | reeeived the documents on 12/65/2017. | tied 19 affect service with a Sumrrens and
Complaint in a foreclosure action, Certificate of Merit, and supporting exhibits, Bearing Index Number and date of filing & Notice of
availability of electronic filing, vith 1303 Notice which was printed on blue paper, which color differed from that color of the Summens
and Complaint And the Notice was in beld, fourteen-point type, with the tiths (Herect in bold, fwenty-point type, Notice to tenant was.
Prinfed on blue paper, which color differed from that of the colgr of the Summons and Compizint, and the Notice was in bold,
fourteen-point type, with the tile thereof in botd, twenty point type. on JOHN DOE # t TO JOHN DOE #25. Atler due and diligeet search
and inquiry, | am unable to find the within named party: 2900 OCEAN AVE APT 4 , BROOKLYN, NY, 17238

SERVICE WAS NOT EFFECTED BECAUSE: OTHER

ON 12/98/2017 | SPOKE WITH STACY MAKHNEVICH AND SHE STATED THAT THERE ARE NO OGES

    

x x
Swam e Dec, 26 2047 John Fadak License No: 1392296

Allana DO. Rupnarine

Notary Publi, Stata of NY

No. SARUGI66035, Qualified in Nastan Protess Service Agency Long Istind Artomey Service, Inc
Commission Expires July 25, 2020 Attomey Fite, 37634

KR

   

CN 324494 CN 324494 GN6 % 341882 % 341882

htips://processcase.com/src/view, scanned. php?id2331 882&table=job&type=affidavit se... 12/272017

 
Case 1:19-cv-00072-AT-SN Document1 Filed 01/03/19 Page 21 of 22

 
Case 1:19-cv-00072-AT-SN Document 1 Filed 01/03/19 Page 22 of 22

FILED: KINGS COUNTY CLERK 02/22/2018 02:27 pul INDEX NO. 523230/2017

TTT i AFFIDAVIT OF SERVICE | ! CATIA 82/22/2018

Atiomey: Bruckman Law Group PLLC, 242 Drexel Ave, Westbury NY, £1590, 5168760000 Index No: 823230/2047
Court: SUPREME COURT OF THE STATE OF NEW YORK: COUNTY OF KINGS Date Filed: 12/01/2017

 

PlaintiffPetitioner: MTGLQ INVESTORS, LP.
Defendant/Respondent: STACY MAKHNEVICH ET Al,

 

 

 

STATE OF NY : COUNTY OF Nassau ss.:
|, John Hudak , being duly sworn according to law upon ry oath, deposes and says, that deponent is not a party to this action, is over 18 years
of age and reside in NEW YORK State.

On Dec, 18 2047 at 04:26 PM , at 2900 GCEAN AVE APT 4M, BROOKLYN , NY , 11235, deponent served the Summons and Complaint in
a foreclosure action, Certificate of Merit, and supporting exhibits, Bearing Index Number and date of filing & Notice of avaltability of
electronic filing, with 1203 Notice which was printed on blue paper, which color differed from that color of the Summons and
Complaint. And the Notice was in bold, fourteen-point type, with the title thereof in bold, twenty-point type, Notice to tenant was
printed on blue pager, which color differed from that of the coler of the Summons and Complaint, and the Notice was in bold,
fourteen-point type, with the title thereof in bold, twenty point type. upon STACY MAKHNEVICH , Defendant herein known as Recipient.

Said service was effected in the following manner, [ X] PERSONAL. By delivering a true copy of each to said recipient personally; deponent
knew said person so served te be the person mentioned and described as said recipient therein.

Deponent describes the individual served ta the best of deponent’s abifity at the time and circumstances of service as follows:

 

 

 

 

 

 

 

 

 

Sex Color ofskin | Color of hair Age Height Weight
. GREY AND “a”. eine
Female White WHITE Over 65 a4". 5'8 131 - 160 ths
Other features:

 

 

{ X ] NON-MILITARY. | asked the respondent if he/she was in the military service or if he/she is dependant on someone in the military service
of the United States or the State of NEW YORK in any capacity and received a negative reply. Recipient wore ordinary civiian clothes and no
military uniform. The source of my information and the grounds of my belef are the conversations and observations above narrated. Ugon
information and belief | Aver that the Recipient is not in the military service of NEW YORK State or the United States as that term is defined in

K State or the Federat Soidiers and Sailors Civil Retief Act.

forggpigg stataments made by me are true, correct and my free act and deed. 1am re that if any of the foreqoing statements

 

 

 

 

re walffliy false, 1 am subject to punishment. } 14

x | V/ h pn x
t
Vere eA John ttidak License No: 1392295

Swen efore me on WED, Dec, 20 2017
Alana D. Rupnarine Frocess Service Agency: Long island Attomey Service, inc
Notary Public, State of NY 585 STEWART AVE
No. DtRUG266035, Qualified in Nassau GARDEN CITY, NY 11590

Commission Expires July 23, 2020
Altomey Filet: 37634

HLA

 

CN 324494 CN 324494 CN6 % 341883 % 341883 |

1 of 5 I
